DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are presented for examination.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Magner et al. [U.S. Patent Publication 2018/0252005], discloses a power locking door handle with capacitive sensing where the handle has a base and is mounted to the exterior of a vehicle (paragraph 0017).  Additionally, said base contains a printed circuit board having a capacitive sensor used for determining the presence of a user’s hand (paragraph 0017).  However, no art of record discloses a flexible printed circuit being mounted on one plane of the inside door handle trim panel opposite to the interior of the car door and/or installed on one plane of the inside door handle trim panel opposite to the accommodating space and a capacitive sensing element mounted on the other surface of the flexible printed circuit used to sense a variation of capacitance in at least the accommodating space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2002/0152582 to Sueyoshi et al. discloses a handle for the exterior of a vehicle.
U.S. Patent Publication 2019/0040660 to Gabriel et al. discloses a door handle module.
U.S. Patent Publication 2019/0169893 to Scheiern et al. discloses a door handle assembly for a motor vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689